Citation Nr: 0124086	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  95-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs benefits, to include entitlement to service 
connection for cause of death, accrued benefits and 
dependency and indemnity compensation (DIC) benefits under 
38 U.S.C.A. § 1318 (West 1991 & Supp. 2001).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The appellant's deceased husband served during World War II 
in the Mexican Air Force.  He received some military training 
in the United States and his military unit fought with the 
Allies.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, denying the appellant's claim for DIC, 
non-service connected death pension, and accrued benefits.


FINDINGS OF FACT

1.  The appellant's deceased husband served during World War 
II in the Mexican Air Force; although he received some 
military training in the United States and served with the 
Allies, he was not a member of the United States Armed 
Forces.

2.  The appellant's deceased husband has no qualifying active 
United States military, naval or air service.


CONCLUSION OF LAW

The appellant's deceased husband was not a veteran for 
purposes of entitlement to VA benefits.  38 U.S.C.A. §§ 
101(2), 107 (West 1991); 38 C.F.R. §§ 3.1(d), 3.8, 3.203 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
claim with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  However, the Board finds that a remand to the RO for 
additional action is not warranted as VA has already met its 
obligations to the appellant under that statute.  A review of 
the evidence shows that all relevant facts have been 
adequately developed by the RO; given the facts of this case, 
there is no reasonable possibility that any further 
assistance to the appellant would aid in substantiating her 
claim.  The Board further notes the December 1994 Statement 
of the Case and the November 2000 Supplemental Statement of 
the Case informed the appellant of the pertinent law and 
regulations, as well as the nature of the evidence which 
would substantiate her claim.  In view of the foregoing, the 
Board finds that VA has fully satisfied its duty to the 
appellant under the VCAA.  As the RO fulfilled the duty to 
assist, and because the change in law has no material effect 
on adjudication of her claim, the Board finds that it can 
consider the merits of this appeal without prejudice to her.  
Bernard v Brown, 4 Vet. App. 384 (1993).

The appellant contends that her deceased husband served with 
the United States military during World War II.  She 
submitted documents that she contends indicate that he served 
with the United States military.

"Armed Forces" means the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1(a) (2001).  A "veteran" means 
a person who served in the active military, naval, or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 C.F.R. § 3.1(d) (2001).  For 
compensation and dependency and indemnity compensation the 
term veteran includes a person who died in active service and 
whose death was not due to willful misconduct.  38 C.F.R. 
§ 3.1(d)(1).

In pertinent part, basic entitlement for Dependency and 
Indemnity Compensation (DIC) exists for a surviving spouse of 
a veteran who died on or after January 1, 1957.  38 C.F.R. 
§ 3.5(b) (2001).

Generally, a veteran may be granted service connection for 
injury or disease contracted in the line of duty or for 
aggravation of a preexisting injury or condition.  38 
U.S.C.A. §§ 1110, 1131 (West 1991). 

In order to establish entitlement to pension, compensation, 
DIC or burial benefits, the VA may accept evidence of service 
such as a DD Form 214 (Certificate of Release or Discharge 
from Active Duty) or the original Certificate of Discharge.  
38 C.F.R. § 3.203(a) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, service department findings are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In October 1994, the appellant submitted a claim for VA 
benefits based upon the service of her deceased husband.  She 
identified herself as a surviving spouse of a veteran and 
indicated that her deceased husband had served during World 
War II in the United States Army Air Force and in the Mexican 
Training Squadron.

The appellant submitted a copy of her husband's death 
certificate showing that he died at the age of 72 in December 
1990.  The cause of death was acute myocardial infarction due 
to coronary artery disease due to arteriosclerosis heart 
disease.  A significant condition contributing to death but 
not related to the cause of death was diabetes mellitus.

The appellant also submitted a copy of a marriage certificate 
showing that she and the deceased were married in July 1973.  
In addition, she submitted a divorce decree showing a 
dissolution of a former marriage between the deceased and his 
first spouse.

The appellant submitted copies of various documents she 
received upon request from the Immigration and Naturalization 
Service.  The documents included copies of various 
identification cards which demonstrate that the deceased 
served in the Mexican Air Force.  A copy of a Certificate of 
Accomplishment, dated in September 1944, shows that the 
deceased successfully completed a training course in New 
York.  

In October 1994, the RO denied the appellant's claim for VA 
benefits.  She was informed that the evidence of record did 
not show that her husband had had active service in the 
military, naval or air service of the United States.  The 
appellant disagreed with this decision, noting that her 
husband had served in the Air Force with Mexican Troops and 
had been activated during World War II.

The evidence of record contains an undated statement from the 
deceased.  He noted that he served in the Mexican Air Force.  
The deceased also noted that he had received some military 
training in the United States.  He further noted that his 
unit left from San Francisco and was transported to New 
Guinea where they were part of an enormous war convoy.  After 
the armistice was signed, his unit was transported back to 
California, and then went across the border into Mexico.  The 
deceased did not indicate that he was ever a member of the 
United States military, although his unit apparently 
accompanied and fought with the Allies.  

The evidence contains additional evidence that the deceased 
was a member of the Mexican Air Force and that he received 
military training in the United States.  None of this 
evidence demonstrates that the deceased was a member of the 
United States military.

The Board concurs with the RO that the evidence submitted by 
the appellant does not demonstrate that the deceased served 
in the United States Armed Forces.  The appellant has not 
provided any evidence which satisfies the requirements of 38 
C.F.R. § 3.203 as acceptable proof of service.  Therefore, 
the Board finds that evidence submitted in support of the 
claim may not be accepted as verification of service in the 
United States Armed Forces for VA purposes.  To the contrary, 
VA is prohibited from finding verified service based upon 
such evidence.  See Duro, 2 Vet. App. at 532.

Since there is no valid evidence of active military, naval or 
air service under 38 C.F.R. § 3.203, the Board must conclude 
that the appellant has not established that the deceased was 
a veteran for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA death 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA benefits is denied.



		
	THOMAS A. YEAGER
	Acting Member, Board of Veterans' Appeals

 

